Citation Nr: 0306299	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973, and various periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) with the 
U.S. Army Reserve from 1973 to 1978.

This appeal arises from a February 2000 rating action of the 
Winston-Salem, North Carolina RO that denied service 
connection for a low back disability.  A Notice of 
Disagreement was received in March 2000, and a Statement of 
the Case (SOC) was issued later that month.  A Substantive 
Appeal was received in May 2000.  In June 2000, the veteran 
offered testimony during a Board of Veterans' Appeals (Board) 
videoconference hearing before the undersigned; a transcript 
of the hearing is of record.  

In April 2001, the Board remanded this case to the RO for 
further development and adjudication.  In July 2001, this 
case was transferred to the Manchester, New Hampshire RO, 
reflecting the veteran's change of residence to that state.  
After accomplishing the development requested by the Board, 
In August 2002, the veteran continued the denial of service 
connection a low back disability; hence, this matter has been 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  According to persuasive, uncontradicted medical opinion, 
the veteran's congenital lumbarization of S-1 with associated 
low back pain was a developmental defect that pre-existed 
service, and did not undergo an increase in severity during 
service.

3.  According to persuasive, uncontradicted medical opinion, 
the veteran's low back degenerative disc disease (DDD) and 
L5-6 disc herniation originated post service, and is 
unrelated to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for a low back 
disability has been accomplished.

In the January 2000 letter from the RO, the February 2000 
rating action, the March 2000 SOC, the April 2001 Board 
Remand, the June 2001 letter from the RO, and the November 
2002 SSOC, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit he seeks, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claim, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO variously and specifically 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claim; 
what evidence he had to furnish; and what he had to do to 
obtain assistance from VA in connection with his appeal.  In 
addition, the Board remand, the June 2001 letter from the RO, 
and the SSOC variously informed the veteran of the VCAA and 
its requirements; that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them; that VA needed him to furnish the name 
and address of the medical providers, the time frame covered 
by the records, and the condition for which he was treated; 
and that VA would request such records on his behalf if he 
signed a release authorizing VA to request them.  The June 
2001 letter from the RO notified the veteran that he could 
help with his claim by informing VA of any additional 
information or evidence that he wanted VA to try to obtain 
for him; where to send additional evidence concerning his 
appeal; and where he could request assistance if needed.  
Accordingly, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative and 
pursuant to the Board's remand, has made comprehensive 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Additional service records, 
including medical records from the veteran's period of 
reserve service, and records of VA medical treatment and 
evaluation through July 2002 have been obtained by the RO and 
associated with the claims file.  The veteran has submitted 
copies of reserve service documents.  In June 2000, the 
veteran testified at a Board videoconference hearing.  In 
August 2002, the veteran was afforded a comprehensive VA 
examination in connection with his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.    

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for a low back disability 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.   Such a determination 
requires a finding of a current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertatining specifically to service in the National Guard or 
the reserves, service connection may be granted for 
disability resulting from disease or injury while performing 
ACDUTRA or injury while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

Congenital or developmental abnormalities are not "diseases 
or injuries within the meaning of applicable legislation" 
and, hence, do not constitute disability for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993). 

In this case, the veteran claims that his current low back 
disability existed prior to service, but was aggravated by 
service, including reserve service.  However, there is no 
competent and probative evidence of a nexus between any 
current low back disability and any incident of the veteran's 
military service.  

Received in July 1990 was a statement from W. Jennings, M.D., 
who stated that he treated the veteran for chronic low back 
pain in 1969 and 1970 diagnosed as musculoskeletal 
dysfunction, and advised him to wear a back support brace.  A 
review of the service medical records discloses that, 
although on February 1971 entrance examination the veteran 
reported that he previously wore a back brace due to a pulled 
ligament, the spine was normal on that examination as well as 
on January 1973 separation examination.  A review of medical 
records from the veteran's periods of reserve service 
discloses that he denied a history of recurrent back pain on 
December 1978 examination, and the spine was normal on that 
examination.  Post-service VA and private medical records 
developed from 1981 to 1999 reflect VA hospital treatment in 
May 1990 for back pain after the veteran injured his back 
pushing a motorcycle; a myelogram revealed an extra lumbar 
vertebra and disc herniation at L5-6.  1999 VA medical 
records reflect treatment of the veteran for worsening low 
back pain.       

In April 2001, the Board remanded this case to the RO to 
afford the veteran a VA examination and to obtain medical 
opinion as to whether any such disability was a result of 
injury or disease during service, based on responses to the 
following:  whether the disability had its onset in service 
or pre-existed service; if pre-existing service, whether it 
increased in severity during service; and if so, whether any 
current back disability was the result of in-service 
aggravation of the pre-existing disability.  The examiner was 
also requested to address the significance, if any, of the 
veteran's post-service 1990 back injury after pushing a 
motorcycle.  

The veteran underwent the requested examination in August 
2002.  The report of examination reflects that the VA 
physician reviewed the Board remand and the veteran's claims 
file, as well as the pre-service, inservice, and post-service 
medical history and documentation with respect to the low 
back.  The doctor noted that the service medical records did 
not indicate that the veteran either had a low back injury or 
sought medical treatment for his back in service.  Following 
current examination of the spine, the diagnoses were 
congenital lumbarization of S-1; lower lumbosacral spine DDD; 
and old disc herniation at L5-6, treated in 1990 by 
laminectomy.  

Based on the medical records reviewed, the veteran's history, 
and current examination, the doctor opined that the medical 
records did not indicate an acute injury or aggravation of 
the veteran's low back condition during his years of military 
service; that it was less than likely that his current low 
back disability was a result of disease or injury that 
occurred during military service; and that the congenital 
lumbarization of S-1 with associated low back pain or DDD did 
not originate during military service.  The examiner 
commented that DDD was an attritional condition that in most 
cases developed during an individual's lifetime, generally 
starting after age 25.  He further opined that the congenital 
lumbarization of S-1 creating an L5-6 disc space was 
developmental and pre-existed military service, and was not 
the result of an incident which occurred during service.  He 
also concluded that the pre-existing lumbarization of S-1 did 
not undergo a permanent increase in severity during the years 
of the veteran's military service, noting that there was no 
indication in the medical records or in the veteran's 
reported history that DDD or disc herniation was present in 
service.  With respect to the veteran's post-service 1990 
back injury after pushing a motorcycle, the doctor commented 
that this led ultimately to a laminectomy, and noted that 
this type of history was common with disc herniations.    

In this case, the only medical evidence that specifically 
addresses the question of a medical relationship between any 
current low back disability and military service - the August 
2002 VA physician's report - militates against the claim for 
service connection for a low back disability, and the Board 
considers the well-reasoned, well-supported medical opinions 
obtained therein dispositive of the issue on appeal.  
Significantly, the veteran has neither presented nor alluded 
to the existence of any documented medical evidence that 
would support his assertion that his pre-existing low back 
disability was aggravated by his military service.  During 
the June 2000 Board hearing, the veteran testified as to his 
belief that his back disorder was aggravated by his various 
military service; however, he also then denied that any 
physician had ever specifically told him that his back had 
worsened as a result of his military service.

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter-such as whether there is a medical relationship 
(either based on incurrence or aggravation) between a current 
disability and military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).     

In view of the probative medical evidence ruling out any 
relationship between the veteran's current low back 
disability and his military service, the Board finds that the 
claim for service connection for a low back disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

